Citation Nr: 0125806	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  00-18 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether an August 11, 1975, rating decision that granted 
service connection for scars on the penis and both legs, 
status post shell fragment wounds (SFWs), contained clear and 
unmistakable error (CUE) in its assignment of an initial 
rating of zero percent.

(The issue of whether there was CUE in a Board of Veteran's 
Appeals December 3, 1979, decision that denied entitlement to 
service connection for a nervous disorder is the subject of a 
separate remand.)


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to July 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The RO has certified the issue of entitlement to special 
monthly compensation based on the need of aid and attendance, 
or because of reason of being housebound, for appellate 
review.  However, upon review of the file, the Board notes 
that the veteran has not perfected its appeal, even though he 
was advised by the RO, in a Statement of the Case (SOC) that 
was issued in June 2000, of his duty to do so if he wished to 
have this issue reviewed on appeal by the Board.  Therefore, 
the Board has not acquired jurisdiction over it.  See 
38 C.F.R. § 20.200 (2000).  


REMAND

First, the Board notes that, in the April 2000 rating 
decision hereby on appeal, the RO denied a claim of 
entitlement to a rating in excess of 10 percent for the 
service-connected scars on the penis, status post SFWs.  
Since the veteran filed a timely notice of disagreement with 
respect to this issue (see VA Form 9 submitted in August 
2000), the Board's jurisdiction has been triggered.  However, 
at this point, the issue must be remanded, per Manlincon v. 
West, 12 Vet. App. 238 (1999), so that the RO can issue an 
SOC on the underlying claim.  See 38 U.S.C.A. § 7105(a) (West 
1991) (Appellate review will be initiated by a Notice of 
Disagreement and completed by a Substantive Appeal after an 
SOC is furnished.); 38 C.F.R. §§ 20.200, 20.201, 20.202 
(2000).

Consequently, the above matter must be remanded, in order for 
the veteran to be afforded full procedural due process.  See 
38 C.F.R. § 19.9 (2000) ("If further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case back to the agency of 
original jurisdiction.) (emphasis added); Manlincon v. West, 
12 Vet. App. 238 (1999).

Second, the issue of whether an August 11, 1975, rating 
decision that granted service connection for scars on the 
penis and both legs, status post SFWs, contained CUE in its 
assignment of an initial rating of zero percent, needs to be 
remanded as well, insofar as it appears that part of the 
evidence that the San Juan, Puerto Rico, RO had before it 
when the August 11, 1975, rating decision was issued is now 
missing from the file.  These records are:  service medical 
records reflecting that the veteran suffered a motor vehicle 
accident in July 1954 and thereafter sustained a missile 
wound to the penis on March 25, 1955, as well as a "gun 
shell wound" to the groin in April 1955; and a post-service 
medical report from a specialist in genitourinary diseases, 
which, according to a VA physician who subscribed a July 11, 
1975, general medical examination report, was dated on April 
3, 1975.  (It is noted that the record does contain a one-
page VA clinical record dated on March 3, 1975, subscribed by 
a VA urologist, but it is not clear whether this is the 
actual specialist "report" to which the VA physician 
referred in the above mentioned general medical examination 
report.)  This evidence should be secured before the Board 
can proceed to review the veteran's claim regarding CUE in 
the August 11, 1975, rating decision.

The need to secure the above evidence prior to appellate 
review is triggered in part by VA's recently re-defined duty 
to assist every claimant in the development of his or her 
claim for VA benefits, which includes securing all records 
that might be relevant to the claim on appeal.  See the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326).  This change in the law and regulations is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991). (Where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
conducted, the version of the law or regulation most 
favorable to the veteran shall be applied.)

Accordingly, this case is REMANDED for the following 
additional development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) and 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156, 3.159, 
3.326(a)) are fully met.  

2.  The veteran should be issued an SOC 
with respect to the issue of entitlement 
to a rating in excess of 10 percent for 
the service-connected scars on the penis, 
status post SFWs.  The veteran is advised 
that, since a year has already elapsed 
since he was notified of the denial of 
this particular issue, in order to 
perfect its appeal to the Board he must 
file a substantive appeal within 60 days 
of the issuance of the SOC.  See 38 
C.F.R. § 20.302(b) (2000).

3.  The RO should also attempt to secure 
the veteran's service medical records, as 
well as the above mentioned 
"specialist's report" that was 
reportedly dated on April 3, 1975.  The 
results of this development should be 
fully documented in the file.

4.  After the above development has been 
completed, the RO should review the issue 
of whether an August 11, 1975, rating 
decision that granted service connection 
for scars on the penis and both legs, 
status post SFWs, contained CUE in its 
assignment of an initial rating of zero 
percent, to determine if any change is 
warranted.  

5.  Thereafter, if any action remains 
adverse to the veteran, he should be 
furnished a Supplemental Statement of the 
Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision(s) 
reached.  The veteran should then be 
afforded the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

